Citation Nr: 0109053	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an increased (compensable) original rating 
for temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

The veteran's claims of entitlement to service connection for 
a bilateral knee condition and pes planus are addressed in 
the remand attached to this decision.


FINDINGS OF FACT

The evidence shows that the veteran's temporomandibular joint 
is limited in lateral excursion to 4 millimeters, while she 
has a normal vertical (inter-incisal) opening of 50 
millimeters.


CONCLUSION OF LAW

The criteria for entitlement to an increased original rating 
of 10 percent, but not higher, for temporomandibular joint 
syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her temporomandibular joint 
syndrome is more severe than currently evaluated and that an 
increased rating is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are supported 
by the evidence, and an increased original rating of 10 
percent, but not greater, is granted for temporomandibular 
joint syndrome.

The veteran established service connection for 
temporomandibular joint syndrome by means of an August 1998 
rating decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Temporomandibular joints syndrome is evaluated 
pursuant to the criteria found in Diagnostic Code 9905 of the 
Schedule.  38 C.F.R. § 4.150 (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
limitation of motion of the temporomandibular articulation of 
0 millimeters to 4 millimeters of lateral excursion or 
limitation to 31 millimeters to 40 millimeters of inter-
incisal range.  A rating of 20 percent is warranted where the 
evidence shows limitation of motion of the temporomandibular 
articulation to 21 millimeters to 30 millimeters of inter-
incisal range.  38 C.F.R. § 4.150 (2000).

The evidence of record includes a January 1999 VA examination 
which shows that the veteran's temporomandibular articulation 
has a normal vertical opening (inter-incisal) of 50 
millimeters and left and right lateral movement of 4 
millimeters.  Auscultation of the left and right 
temporomandibular joints revealed clicking and crepitation.  
There was no radiographic evidence of significant bone loss.  
X-rays showed regressive remodeling (beaking) of the left 
condylar and right heads, remodeling of the glenoid fossae 
(cuffed out appearance) and articular eminence (thickening), 
and loss of posterior joint space.  The examiner stated that 
the veteran exhibited clinical signs and symptoms consistent 
with temporomandibular joint dysfunction and myofascial pain 
and dysfunction.  The examiner offered a later addendum which 
stated that there was clinical and radiographic evidence of 
impairment of temporomandibular joint structures and there 
were clinical signs of dysfunction and pain.  The examiner 
stated that the veteran's masticatory function was not found 
to be impaired.

The Board finds that the veteran's range of motion is not 
compensable for her inter-incisal range of motion, which is 
shown to be normal.  Limitation of inter-incisal motion to 40 
millimeters would be required to warrant a compensable 
rating.  However, her range of lateral excursion is limited 
to 4 millimeters which warrants a 10 percent rating.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's 
temporomandibular joint syndrome.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating of 10 percent, 
but not higher, for temporomandibular joint syndrome are met 
and the veteran's claim therefor is granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2000).


ORDER

Entitlement to an increased rating of 10 percent, but not 
greater, for temporomandibular joint syndrome is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

The evidence of record shows that the veteran is diagnosed 
with knee strain.  The evidence also shows that the veteran's 
feet were not examined at the time of her January 1999 VA 
examination.

The Board feels that a VA examination would be useful in 
determining whether any current knee disability may be 
related to the veteran's service.  The Board further feels 
that an examination of the veteran's feet is needed to 
determine whether pes planus was aggravated in the veteran's 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA joints and feet examinations.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  Specifically the 
examiners should provide the following 
information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The joints examiner should 
provide a diagnosis for any knee 
disability present.  The examiner 
should provide an opinion as to 
whether it is as likely as not that 
any knee disability found is related 
to the veteran's service or to her 
treatment in service for 
patellofemoral syndrome.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

c)  The feet examiner should review 
the evidence and provide an opinion 
as to whether or not the veteran's 
pes planus (shown on entry to 
service) increased in severity 
during her service.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal and comply with all 
applicable notice requirements.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



